NUMBER 13-10-00312-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 

 
RODRIGUEZ
& JONES,                                                                Appellant,
 
                                                             v.
 
DARIO
BARGAS, JR.,                                                                    Appellee.
 

 
                     On
appeal from the County Court at Law No. 3
                                       of Nueces County, Texas.
 

 
MEMORANDUM OPINION
 
                 Before
Justices Rodriguez, Garza, and Benavides
                               Memorandum
Opinion Per Curiam
 
            Appellant, Rodriguez & Jones (a
partnership formerly known as Bargas, Rodriguez, & Jones), perfected an
appeal from a judgment entered in County Court at Law No. 3 in Nueces County,
Texas, in cause number 08-60151-3.  On November 19, 2010, this Court issued an
Order Abating Appeal and referred the case to mediation.
 
 
 
The
appellant has now filed a motion to dismiss on grounds that all matters in
controversy between the parties in this cause have been fully compromised and
settled.  The parties request that this Court dismiss the appeal.
The
Court, having considered the documents on file and the motion to dismiss, is of
the opinion that the motion should be granted.  See Tex. R. App. P. 42.1(a).  Accordingly,
the case is REINSTATED, the
motion to dismiss is GRANTED,
and the appeal is hereby DISMISSED.  Costs will be taxed against appellant. See
Tex. R. App. P. 42.1(d)
("Absent agreement of the parties, the court will tax costs against the
appellant.").  Having dismissed the appeal at the parties’ request, no
motion for rehearing will be entertained, and our mandate will issue forthwith.
 
                                                                                                            PER
CURIAM
Delivered
and filed the
3rd
day of February, 2011.